      Case 2:18-cv-02684-EJM Document 289 Filed 05/07/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Deshawn Briggs, et al.,                           NO. CV-18-02684-PHX-EJM
10                 Plaintiffs,
                                                                  AMENDED
11   v.
                                                      JUDGMENT IN A CIVIL CASE
12   William Montgomery, et al.,
13                 Defendants.
14
15          Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17          IT IS ORDERED AND ADJUDGED that there is no just reason to delay entry of
18   final judgment pursuant to Federal Rule of Civil Procedure 54(b). IT IS FURTHER
19   ORDERED, pursuant to the parties’ Stipulated Motion to Dismiss with Prejudice All
20   Claims and All Requests for Attorneys’ Fees and Costs Asserted Against County
21   Defendants, that County Defendants ONLY are dismissed with prejudice. Each party
22   will bear its own costs and attorneys' fees incurred in negotiating and documenting the
23   settlement and related dismissal filings.
24                                               Debra D. Lucas
                                                 District Court Executive/Clerk of Court
25
26   May 7, 2021
                                                 s/ M. Espinoza
27                                       By      Deputy Clerk
28
